Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00064-CV

                                     Richard ARCE,
                                        Appellant

                                            v.

                Ken MCGOUGH and Jan McGough d/b/a K&M Auto Sales,
                                   Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVDV-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellees recover their costs of appeal from appellant.

      SIGNED September 26, 2018.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice